United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-613
Issued: October 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 3, 2014 appellant filed a timely appeal from a December 20, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days has elapsed from the last merit decision dated
April 26, 2013 to the filing of this appeal, the Board lacks jurisdiction to review the merits of his
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the December 20, 2013 nonmerit
decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that his disability is due to his employment and that he is
entitled to wage-loss compensation as his disability is employment related.
FACTUAL HISTORY
This case has previously been before the Board. In an October 6, 2011 decision, the
Board affirmed a June 18, 2010 OWCP decision denying appellant’s claim for wage-loss
compensation for the period March 19 through October 22, 2007 causally related to an
April 5, 2004 employment injury.2 The Board found that he failed to submit sufficient medical
evidence to establish that he was totally disabled for the period March 19 through October 22,
2007 due to his accepted employment injuries. Appellant also failed to submit medical evidence
explaining why he was unable to perform his light-duty position during this period or a material
change in his accepted condition. The facts of the case as set forth in the Board’s prior decision
are incorporated herein by reference.3
Appellant filed claims for wage-loss compensation commencing May 30, 2012.4
By letter dated August 13, 2012, OWCP informed appellant that the evidence was
insufficient to establish his claim for wage-loss compensation. Appellant was advised as to the
medical and factual evidence required to support his claim.
By decision dated September 27, 2012, OWCP denied appellant’s claim for a recurrence
of disability on and after May 23, 2012.
On October 9, 2012 appellant requested an oral hearing before an OWCP hearing
representative and a telephonic hearing was held on February 11, 2013. He testified that he
stopped work on May 16, 2012 and has not returned.
By decision dated April 26, 2013, an OWCP hearing representative found the evidence
insufficient to establish that appellant’s total disability on and after May 23, 2012 was causally
related to his accepted April 5, 2004 employment injuries. She found that the evidence
implicated new factors as he attributed his disability to disputes with his supervisor following a
May 2012 meeting. The hearing representative found the evidence insufficient to establish either
a spontaneous change in his condition or a natural worsening of his condition.
2

Docket No. 11-278 (issued October 6, 2011).

3

On April 5, 2004 appellant, then a 38-year-old building equipment mechanic, sustained a traumatic injury when
she slipped on a wet ladder and fell onto a folding chair. OWCP accepted the claim for neck sprain, lumbar sprain
and rib sprain, which was expanded to include a consequential injury of anxiety disorder with mixed anxiety and
depressed mood. It assigned claim file number xxxxxx098. OWCP subsequently accepted an unspecified anxiety
state and major depression with recurrent episode, severe with mention of psychotic behavior. Appellant returned to
a light-duty job on April 12, 2004 due restrictions from his physician. On June 5, 2007 he filed an occupational
disease claim alleging that on April 20, 2006 he first realized that his stress and anxiety were due to conflicts with
his supervisor over work restrictions. This was assigned claim file number xxxxxx005. By letter dated April 24,
2008, OWCP informed that claim file numbers xxxxxx005 and xxxxxx098 were doubled, with the latter number
designated the master file number.
4

Appellant was fired by the employing establishment on or about August 17, 2012.

2

Following the April 26, 2013 decision, OWCP accepted appellant’s claim to include the
conditions of cervical and lumbar spine spondylosis.
On August 22, 2013 appellant requested reconsideration on the denial of his wage loss on
and after May 16, 2012.
He submitted an arbitration decision dated August 1, 2013.
Jim K. Duncan, an arbitrator, concluded that the employing establishment had just cause to
discipline appellant, but not for his removal. The decision instructed the employing
establishment that appellant’s removal be reduced to a suspension. Mr. Duncan instructed that
appellant’s return to work was conditional and based on appellant providing acceptable medical
documentation regarding the resolution of his medical issues. He found that the record
supported that appellant had “some type of medical condition which obviously” impacted the
ability to perform his work.
In an August 28, 2013 letter, Dr. Phillip A. Tracy, a treating Board-certified family
medicine physician, stated that appellant continued to be totally disabled from working due to his
depression and anxiety.
In reports dated August 7 and September 16, 2013, Dr James M. Sims, a treating
psychiatrist, recommended that appellant be transferred to a different supervisor due to the
conflict between him and his current supervisor. In the September 16, 2013 report, he opined
that appellant was unable to return to work due to his anxiety and major depression, recurrent
episode, severe with psychotic behavior. Dr. Sims stated that appellant’s past conflicts with his
supervisor “continues to cause him stress” and he worries about possible future contact with this
supervisor.
In an October 25, 2013 statement, appellant argued that it did not matter whether his
disability was due to his interaction with his supervisor or was a spontaneous recurrence as his
disability was employment related.
By decision dated December 20, 2013, OWCP denied reconsideration.5
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.7 To be entitled to a merit review of an OWCP decision denying or
5

The Board notes that, following the December 20, 2013 nonmerit decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
6

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
7

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).

3

terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.8 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.9
ANALYSIS
On August 22, 2013 appellant requested reconsideration. The underlying issue is
whether he sustained a recurrence of disability due to his accepted neck sprain, lumbar sprain
and rib sprain and a consequential injury of anxiety disorder with mixed anxiety and depressed
mood. In support of his request, appellant submitted factual and medical evidence including his
statements, treatment notes from Drs. Sims and Tracy and an August 1, 2013 arbitration decision
regarding his August 17, 2012 removal from employment.
The Board finds that the August 1, 2013 arbitration decision is relevant to the issue of
whether appellant’s disability was causally related to his accepted conditions as it discussed
administrative error. Mr. Duncan found that appellant had an accepted medical condition which
impacted his ability to perform his work. He stated that appellant’s return to work was
conditioned on appellant providing acceptable medical documentation regarding the resolution of
his medical issues. These findings by Mr. Duncan raise the issue of whether appellant’s
recurrence of disability was due to an accepted employment condition and was not due to a new
injury or new factor of employment as found by OWCP. As the claim for a recurrence of
disability was denied on the grounds that the disability was due to a new employment factor and
not to appellant’s accepted conditions, the August 1, 2013 arbitration decision constitutes
pertinent new evidence relevant to the basis for OWCP’s December 13, 2013 denial of his claim
for a recurrence of disability.
Accordingly, the Board finds that the August 1, 2013 arbitration decision constitutes
pertinent new and relevant evidence not previously considered by OWCP.10 Appellant has met
one of the requirements of 20 C.F.R. §§ 10.606(b)(3) and therefore he is entitled to a review of
the merits of his claim. The case will be remanded to OWCP for any necessary further
development, to be followed by a merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request to reopen his case for
further review of the merits under 5 U.S.C. § 8128.

8

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

9

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
10

Id. at § 10.606(b)(3).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 20, 2013 is set aside and the case remanded for further
proceedings consistent with this decision of the Board.
Issued: October 9, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

